DETAILED ACTION
	This Office Action is responsive to the 07/19/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 04/19/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at the original claims.
Response to Arguments
Claims 1-2, 6-15, 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of CN108232132A (WEN) and US 20150044565 A1 (WANG). 
Applicant has argued that the combination of SON in view of WEN and WANG fails to teach the amended claim language.  See Remarks, page 7 regarding the claimed phosphorus materials. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejections of claims 1-2, 6-9, 11-15, 17-19, and all claims dependent thereon have been withdrawn 
This argument is not persuasive regarding claim 10. Claim 10 has been amended to be in independent form by incorporating the limitations of claim 1. Unlike claim 1, claim 10 still recites red phosphorus, which was taught by the combination of SON in view of WEN and WANG. Further, Applicant has not presented any arguments that suggest the combination of references asserted in the Non-Final Rejection would have been nonobviousness. Accordingly, the rejection of claim 10 is maintained. 

Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of CN108232132A (WEN) and US 20150044565 A1 (WANG), and further in view of US 20140356721 A1 (ZHOU ‘721).
Applicant has argued that the combination of SON in view of WEN, WANG, and ZHOU does not teach the amended claim language. See Remarks, page 8 regarding claimed electron-conducting polymers. 
This argument is not persuasive regarding claim 3. Claim 3 has been amended to be in independent form by incorporating the limitations of claim 1. Unlike claim 1, claim 3 still recites red phosphorus, which was taught by the combination of SON in view of WEN and WANG. 
ZHOU ‘721 was relied upon to teach particular ion-conducting polymers. The Non-Final Rejection mapped to P102 of ZHOU ‘721 which taught poly(p-phenylene vinylene) as an example of a suitable ion-conducting polymer. The Amendment removes poly(p-phenylene vinylene) from claim 3. However, P102 of ZHOU ‘721 also teaches at least polythiophene, polypyrrole, polyaniline, and poly(p-phenylene sulfide) as suitable ion-conducting polymers, all of which read on the amended claim language. Further, Applicant has not presented any arguments that suggest that the combination of references asserted in the Non-Final Rejection would have been nonobviousness. Accordingly, the rejection of claim 3 is maintained. 
Where necessary, new grounds of rejection are asserted below in view of the amended claim language. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9, 11-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of US 20190355976 A1 (ZHOU ‘976) and US 20150044565 A1 (WANG). 
Regarding claim 1, SON teaches a graphene-encapsulated anode particulate (abstract) for a lithium battery (P2), said particulate comprising:
 A) a core comprising a silicon material and one or a plurality of internal graphene sheets (Fig. 1A, first graphene 10), wherein said internal graphene sheets contain single-layer or few-layer graphene sheets (P84, 1-30 layers) and said silicon material is in a form of particles or coating in physical contact with the internal graphene sheets and having a diameter or thickness from 0.5 nm to 10 μm (P106, 10 nm-40 micrometers); and 
B) an encapsulating shell (Fig. 1A, P81, second graphene 10b) that embraces or encapsulates said core, wherein said encapsulating shell comprises multiple graphene sheets (P84) and have a thickness from 0.34 nm to 5 μm (P104, 0.6-50 nm). 
SON discloses that either the first or second graphene includes phosphorus (P65), but SON does not explicitly disclose that the core comprises phosphorus particles. SON also does not disclose that the phosphorus is selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M=Mn, V, Sn, Ni, Cu, Fe, Co, Zn, Ge, Se, Mo, Ga, In, or an alloy thereof, and y=from 1 to 4.  
In the same field of endeavor, ZHOU ‘976 teaches an analogous art of an anode material of a black phosphorus/reduced graphene oxide layered composite (P54). ZHOU ‘976 teaches that black phosphorus has high conductance and a 2-dimensional material nature, leading to stable high capacity with impressive rate capability (P4). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the silicon-based core of SON for a black phosphorus/graphene layered composite core taught by ZHOU ‘976 with the predictable result that such a substitution would produce an anode material with stable high capacity and high rate capability. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
SON does not disclose that the internal graphene sheets (first graphene) have a length or width from 5 nm to 100 micrometers. 
In the same field of endeavor, WANG teaches an analogous art of a graphene-enhanced anode material (abstract) that can include a phosphide active material (P20). WANG further teaches that coated graphene sheets can have a length or width of 0.5 to 10 micrometers and that this length or width is amenable to fabricating particles having a diameter of 1-10 micrometers (P109). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a length or width of 5 nm to 100 micrometers for the first graphene of SON (“internal graphene sheets”), given that graphene sheets with a length or width of 0.5 to 10 micrometers were known to be suitable to fabricate particles having a diameter of 1-10 micrometers and SON teaches particles within this range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 2, modified SON teaches that said phosphorus material is bonded to surfaces of said internal graphene sheets (SON, P67, first graphene is on the surface of the silicon suboxide material) with an electron-conducting polymer (SON, P226-230 conductive agents mixed with binders). 
Regarding claim 4, SON teaches the active material is mixed with conductive agents and binders (P230) so the electron-conducting polymer partially or fully covers or encapsulates the phosphorus.  
Regarding claim 5, SON teaches the active material is mixed with conductive agents and binders (P230) and that the shell inhibits side reactions that may occur with an electrolyte (P82). 
Regarding claim 6, SON teaches that the graphene sheets in said core or said encapsulating shell contain single-layer or few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes (SON P84, 1-30 layers) and said single-layer or few-layer graphene sheets contain a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements (SON P86 discloses graphene is doped with 0.2 atomic% or less of N, P, or S).
Modified SON does not explicitly teach that the graphene sheets having an inter-plane spacing d002 from 0.3354 nm to 0.6 nm as measured by X-ray diffraction. This limitation is a property that arises from a certain material for the single-layer or few-layer graphene sheets. This interpretation is supported by P85 of the PGPUB which discloses that graphite has an interplanar spacing of 0.3554 nm. 
Given that modified SON teaches an anode particulate sheets with all of the claimed structures and materials as the claimed anode particulate, the graphene sheets of modified SON possesses the same properties as the claimed graphene sheets, including the same interplanar spacing, and thus reads on the limitations of claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01)
Regarding claim 7, SON teaches that said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof. SON discloses graphene doped with nitrogen (“nitrogenated graphene” and “doped graphene”) (P86). 
Regarding claim 8, SON teaches that said core further comprises a single pore or a plurality of pores to accommodate a volume expansion of said phosphorus material when said lithium-ion battery or sodium-ion battery is charged. SON discloses that the core is porous (P13).
Regarding claim 9, SON teaches that phosphorus material inside said core has a volume V1 and said pore or pores have a total volume V2 wherein the V2/V1 ratio is from 0.5 to 3.5. SON discloses a porosity of 0.1 to 50% (P136). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 11, SON teaches lithium ion conducting materials as a binder mixed with the negative active materials (SON P223, P228).  
Regarding claim 12, SON teaches that the lithium ion conducting material is selected from amorphous carbon, an ion-conducting polymer, an ion-conducting polymer gel, an inorganic solid electrolyte, or a combination thereof. SON teaches ion-conducting polymers at P228.
Regarding claim 13, SON teaches polyvinylidene fluoride, polyacrylonitrile, and polymethylmethacrylate (P228). 
Regarding claim 14, modified SON teaches that said phosphorous material particles are porous having surface pores, internal pores, or both surface and internal pores. SON discloses that the core is porous (P13).
Regarding claim 15, modified SON teaches that said phosphorus material particles include nano particles selected from flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 1 nm to 100 nm (SON P106, 10 nm to 40 micrometers) or wherein said phosphorus material coating deposited on surfaces of internal graphene sheets have a thickness from 0.5 nm to 100 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 17, modified SON does not explicitly disclose a powder mass comprising multiple anode particulates. However, modified SON discloses a plurality of anode particles and SON discloses that the anode particles, along with a binder, may be formed into a negative electrode by molding (P221). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to dispose the anode particles in a powder mass to facilitate molding. 
Regarding claim 18, modified SON teaches an anode electrode comprising multiple anode particulates as an anode material (SON P221, negative electrode formed by molding)
Regarding claim 19, modified SON teaches a lithium-ion battery the anode, a cathode, and an electrolyte (SON P242).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of US 20190355976 A1 (ZHOU ‘976) and US 20150044565 A1 (WANG) as applied to at least claim 1 above, and further in view of US 20180069230 A1 (LEE). 
Regarding claim 16, modified SON does not teach that the phosphorus material particles comprise phosphorene, which contains mono-layer or few-layer 2D platelets of black phosphorus. 
In the same field of endeavor, LEE teaches an analogous art of a phosphorene coated electrode (abstract). LEE teaches that phosphorene is difficult to deform and has easily controlled properties (P64). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the red phosphorus of modified SON for phosphorene, as taught by LEE, with the predictable result that the resulting phosphorus material particles would be difficult to deform and have easily controlled properties. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). The Examiner notes that phosphorene is a mono-layer of black phosphorus. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of CN108232132A (WEN) and US 20150044565 A1 (WANG). 
Regarding claim 10, SON teaches a graphene-encapsulated anode particulate (abstract) for a lithium battery (P2), said particulate comprising:
 A) a core comprising a silicon material and one or a plurality of internal graphene sheets (Fig. 1A, first graphene 10), wherein said internal graphene sheets contain single-layer or few-layer graphene sheets (P84, 1-30 layers) and said silicon material is in a form of particles or coating in physical contact with the internal graphene sheets and having a diameter or thickness from 0.5 nm to 10 μm (P106, 10 nm-40 micrometers); and 
B) an encapsulating shell (Fig. 1A, P81, second graphene 10b) that embraces or encapsulates said core, wherein said encapsulating shell comprises multiple graphene sheets (P84) and have a thickness from 0.34 nm to 5 μm (P104, 0.6-50 nm). 
SON discloses that either the first or second graphene includes phosphorus (P65), but SON does not explicitly disclose that the core comprises phosphorus particles. SON also does not disclose that the phosphorus is selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M=Mn, V, Sn, Ni, Cu, Fe, Co, Zn, Ge, Se, Mo, Ga, In, or an alloy thereof, and y=from 1 to 4.  
In the same field of endeavor, WEN teaches an analogous art of an anode material of nanometer red phosphorus particles wrapped in a graphene sheet structure (P9). WEN teaches that red phosphorus has a stable structure, non-toxicity and a wide range of sources and a large theoretical electrochemical capacity when intercalated with lithium (P6). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the silicon-based core of SON for the red phosphorus core of WEN with the predictable result that such a substitution would produce a stable, non-toxic, and widely available anode material with a large electrochemical capacity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
SON does not disclose that the internal graphene sheets (first graphene) have a length or width from 5 nm to 100 micrometers. 
In the same field of endeavor, WANG teaches an analogous art of a graphene-enhanced anode material (abstract) that can include a phosphide active material (P20). WANG further teaches that coated graphene sheets can have a length or width of 0.5 to 10 micrometers and that this length or width is amenable to fabricating particles having a diameter of 1-10 micrometers (P109). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a length or width of 5 nm to 100 micrometers for the first graphene of SON (“internal graphene sheets”), given that graphene sheets with a length or width of 0.5 to 10 micrometers were known to be suitable to fabricate particles having a diameter of 1-10 micrometers and SON teaches particles within this range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
SON teaches that said core further comprises an electron-conducting material selected from a carbon, pitch, carbonized resin, conductive polymer, conductive organic material, metal, metal oxide, expanded graphite, or a combination thereof. SON teaches pitch as a dispersing agent (P146) which is mixed into the composite secondary particles (“core”) (P135). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190207221 A1 (SON) in view of CN108232132A (WEN), US 20150044565 A1 (WANG), and US 20140356721 A1 (ZHOU ‘721).
Regarding claim 3, SON teaches a graphene-encapsulated anode particulate (abstract) for a lithium battery (P2), said particulate comprising:
 A) a core comprising a silicon material and one or a plurality of internal graphene sheets (Fig. 1A, first graphene 10), wherein said internal graphene sheets contain single-layer or few-layer graphene sheets (P84, 1-30 layers) and said silicon material is in a form of particles or coating in physical contact with the internal graphene sheets and having a diameter or thickness from 0.5 nm to 10 μm (P106, 10 nm-40 micrometers); and 
B) an encapsulating shell (Fig. 1A, P81, second graphene 10b) that embraces or encapsulates said core, wherein said encapsulating shell comprises multiple graphene sheets (P84) and have a thickness from 0.34 nm to 5 μm (P104, 0.6-50 nm). 
SON discloses that either the first or second graphene includes phosphorus (P65), but SON does not explicitly disclose that the core comprises phosphorus particles. SON also does not disclose that the phosphorus is selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M=Mn, V, Sn, Ni, Cu, Fe, Co, Zn, Ge, Se, Mo, Ga, In, or an alloy thereof, and y=from 1 to 4.  
In the same field of endeavor, WEN teaches an analogous art of an anode material of nanometer red phosphorus particles wrapped in a graphene sheet structure (P9). WEN teaches that red phosphorus has a stable structure, non-toxicity and a wide range of sources and a large theoretical electrochemical capacity when intercalated with lithium (P6). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the silicon-based core of SON for the red phosphorus core of WEN with the predictable result that such a substitution would produce a stable, non-toxic, and widely available anode material with a large electrochemical capacity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
SON does not disclose that the internal graphene sheets (first graphene) have a length or width from 5 nm to 100 micrometers. 
In the same field of endeavor, WANG teaches an analogous art of a graphene-enhanced anode material (abstract) that can include a phosphide active material (P20). WANG further teaches that coated graphene sheets can have a length or width of 0.5 to 10 micrometers and that this length or width is amenable to fabricating particles having a diameter of 1-10 micrometers (P109). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a length or width of 5 nm to 100 micrometers for the first graphene of SON (“internal graphene sheets”), given that graphene sheets with a length or width of 0.5 to 10 micrometers were known to be suitable to fabricate particles having a diameter of 1-10 micrometers and SON teaches particles within this range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
SON discloses a conductive agent mixed with a binder, which can include a polyphenylene derivative (P226-228), but SON does not explicitly disclose the claimed polymers.  
In the same field of endeavor, ZHOU discloses an analogous art of single-layer or few-layer graphene oxide shell around a sulfur core (P49). ZHOU further discloses that the core material can be coated with polyparaphenylene sulphide (“poly(p-phenylene sulfide)”) to improve conductivity (P102). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to coat the phosphorus particles of modified SON with poly(p-phenylene sulfide), given that SON discloses that polyphenylene derivatives are suitable conducting polymers. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729